DETAILED ACTION
This action is pursuant to the claims filed on May 6, 2019. Claims 1-31 are pending. A first action on the merits of claims 1-31 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 6, 11 and 21 are objected to because of the following informalities:  
Claim 6, ln. 2: “consisting of:” should be changed to –consisting of--;
Claim 11, ln. 3: “consisting of:” should be changed to –consisting of--;
Claim 21, ln. 2: “consisting of:” should be changed to –consisting of--;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “simulated coordinates” and “the simulation coordinates”. It is unclear whether these two coordinates should be different or the same. Accordingly, claims 2-30 are rejected by virtue of their dependency on independent claim 1.
Claim 2 recites “a dataset of a body portion of a patient”. However, it is unclear whether this is a body portion of a patient different from the body portion of the patient of claim 1 or Applicant intended to be the same.
Claim 6 recites “electric field strength, electric current amplitude, and frequency of electric current” which are arbitrary operating parameters without specifically relating to the instant claims. For example, it is unclear whether the electric filed strength is referring to the plurality of electric field of claim 1 or is modifying some other electric field strength. Additionally, it is unclear whether the electric current amplitude and frequency are referring to the signal delivered by the plurality of physical electrodes or other electrodes. 
  Claim 7 recites “a dielectric measurement of tissue”. However, the claim limitation is indefinite since it is unclear whether the claimed tissue is part of the body portion or other than the body portion.
Claim 8 recites “location of multiple catheters, effect of drugs, effect of disease, effect of pre-applied treatments, effect of mechanical forces applied to tissues, effect of applying a thermal intervention”. It is unclear whether these parameters are operable to the body portion or arbitrarily elsewhere other than the body portion.
Claim 9 recites “the plurality of extra-body electrodes”. However, there is insufficient antecedent basis for said limitation. 
Claim 10 recites “the simulation location coordinates”. However, there is insufficient antecedent basis for said limitation.
Claim 12 recites “the initial estimated value”. However, there is insufficient antecedent basis for said limitation.
Claim 19 recites “a thickness of a tissue including a target tissue”. However, the claim limitation is indefinite since it is unclear whether the claimed tissue is part of the body portion or other than the body portion.
Claim 31 recites “a catheter”. However, it is unclear whether two catheters (an intra-body catheter and a catheter) or a single catheter is used in the method step. 
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 & 31 & are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,278,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the system of Patent ‘616 is configured to perform all the methods as claimed in the instant claims.
Allowable Subject Matter
Claims 1-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  During the search of the prior art, Cohen (U.S. PGPub. No. 2010/0283484, IDS filed on 11/11/2019) was found to be closest to the prior art. As consistent with the parent case, now patent, U.S. Pat. No. 10,278,616, Cohen fails to disclose, teach, or suggest the claimed method steps as required in independent claims 1 and 31. Specifically, Cohen does not disclose, teach, or suggest, in part, “correcting the physically tracked coordinates according to the registered simulation coordinates” as required in independent claim 1.
Cohen discloses tracking the location of the catheter and simulating the electrical activities of the electrode. However, it fails to disclose the claimed method step of correcting the physically tracked coordinates according to the registered simulation coordinates since Cohen is concerned with improving the accuracy of the simulation based upon the measured electrical activities (see Fig. 2, last step: “Use knowledge of the electrical activity recorded by the one or more Object Electrodes during the second applying step to improve the accuracy of the simulation”).
Govari et al. (U.S. PGPub. No. 2006/0241401, IDS filed on 11/11/2019) was found to be pertinent to the claimed invention. Govari discloses a control unit programmed to calculate physically tracked coordinates of the catheter (position 48 of electrode 46 in Fig. 2, Pr1) based on impedance measurements/applied electric fields ([0061]) and registering and correcting the physically tracked coordinates of the catheter based on a more precise location of the catheter (reference electrode 46 in Fig. 2) acquired from a pre-acquired or real-time image ([0056], [0063], Pr2). The control unit further calculating a difference vector ([0064]) and subtracting the difference of position from the physically tracked coordinates to correct for the physically tracked coordinates with the more precise location of the catheter based on an anatomical image ([0064]-[0066]). However, Govari does not disclose, teach, or suggest that the more precise location coordinates are simulated coordinates, indicative of simulated position of a distal end of the physical catheter (the Examiner interprets a simulated coordinate as a coordinate produced by some sort of computer model which is consistent with Applicant’s disclosure). 
Furthermore, Cohen and Govari references fails to discloses, teaches or suggests in part, and “correcting the location coordinates according to a simulation of the catheter within the body based on a dielectric map including acquired anatomical imaging data of the patient and at least one dielectric parameter value corresponding to one or more different tissues identified within the anatomical imaging data” as required in independent claim 31. 
Accordingly, claims 1-31 discloses allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/5/2022